FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WAYNE DOUGLAS MERKLEY,                           No. 15-35087

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00463-CWD

 v.
                                                 MEMORANDUM*
STATE OF IDAHO; CORIZON HEALTH
SERVICES INCORPORATED,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding**

                          Submitted September 21, 2015***

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Idaho state prisoner Wayne Douglas Merkley appeals pro se from the district

court’s order denying his motion for leave to proceed in forma pauperis (“IFP”) in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Merkley consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging various constitutional claims and claims under

the Americans with Disabilities Act. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Escobedo v. Applebees, 787 F.3d 1226,

1234 (9th Cir. 2015). We reverse and remand.

      The district court denied Merkley’s motion to proceed IFP because it

concluded that Merkley did not make a sufficient showing of indigency. However,

there was inadequate support in the record to conclude that Merkley had access to

sufficient funds to pay the court costs and his basic needs. See id. at 1234

(explaining that a district court abuses its discretion when it “rules on an issue

without giving a party an opportunity to explain, or without adequate support on

the record”). The record shows that Merkley received approximately $130.00 per

month, but does not show how much his monthly expenses were and what items he

purchased at the prison’s commissary. Accordingly, we reverse the judgment and

remand for further proceedings.

      Because the scope of Merkley’s appeal is limited to the district court’s

denial of IFP, we do not consider the merits of Merkley’s claims.

      All pending requests are denied.

      REVERSED and REMANDED.




                                           2                                     15-35087